              Case 2:18-cv-11273-MCA-LDW Document 1115-1 Filed 10/12/20 Page 1 of 7 PageID: 28141

                                         Small Parties Group ESI Status Report
                                                    October 14, 2020

Party Name                      Status Narrative, Including Challenges
                                ESI production is ongoing. Additional review of collected ESI for responsiveness and privilege.
Ashland LLC/ISP Chemicals LLC
                                Challenges include: Negotiation of relevant search terms and responsiveness issues.
                                BASF Corporation and BASF Catalysts have both commenced document custodian searches and expect to
                                complete these in the next two weeks. Collected ESI is being transferred to a document review platform
BASF Corporation and BASF       for review by counsel for privilege and responsiveness. Although it difficult to estimate with certainty
Catalysts                       until we know the amount of ESI material that needs to be reviewed, it is currently estimated that ESI
                                production will be completed by 11/2/2020.

                                ESI production is ongoing. Pursuant to search terms agreed upon in a meet and confer with OxyChem,
                                rolling production of ESI should begin within one week and be complete by October.
Benjamin Moore
                                Challenges include: Delays resulting from the impact of COVID-19.
                                ESI production is ongoing. ESI collection is almost complete and is in the process of being reviewed.

                                Challenges include: As previously stated, Berol Corporation faced some delay in the ability to collect ESI
Berol Corporation               due to a conflicts issue that arose and required moving to a different ESI collection vendor. Additionally,
                                Berol Corporation is still working on collecting ESI from one third party custodian due to data collection
                                challenges related to COVID-19. ESI has been collected from all remaining identified custodians.

Canning Gumm                    Review of ESI is ongoing. Canning Gumm LLC continues to review ESI for privilege and responsiveness.
                                CNA Holdings, LLC has collected ESI and it is presently being reviewed and readied for production, along
CNA Holdings, LLC               with the privilege log to accompany the production.
                                ESI review for responsiveness and privilege is ongoing.
Coats & Clark, Inc.
                                Challenges include: Large volume of documents.




                                                          Page 1 of 7
                                                                                                                                  16127709.2
              Case 2:18-cv-11273-MCA-LDW Document 1115-1 Filed 10/12/20 Page 2 of 7 PageID: 28142

                                              Small Parties Group ESI Status Report
                                                         October 14, 2020

Party Name                           Status Narrative, Including Challenges
                                     Cooper Industries, LLC has completed the collection of its ESI and review of documents for privilege and
                                     responsiveness is ongoing.

Cooper Industries                    Challenges include: We received a substantially larger volume of ESI than expected, most of which is
                                     nonresponsive but which is taking longer than expected to review due to the poor quality (or lack of)
                                     OCR.
                                     Covanta has retained an ESI search firm to assist Covanta with ESI review and production. Covanta is
                                     working with the third party vendor to retrieve discoverable ESI and to identify document custodians and
                                     numerous databases. The third party vendor will continue to work with Covanta and will meet with
                                     records custodians and review relevant databases. Challenges include: COVID-19 coordination issues,
Covanta Essex                        conflicting demands on client’s IT personnel and identified document custodians, the 24 year passage of
                                     time since the facility went to a zero discharge configuration, and legacy ESI system challenges including
                                     but not limited to the 2005 acquisition of American Ref-Fuel by Covanta. Covanta believes that it has
                                     little, if any, ESI responsive to the RFPs.
                                     DII Industries, LLC has completed ESI collection and is currently reviewing ESI for responsiveness and
                                     privilege.
DII Industries, LLC
                                     Challenges include: ESI collection was delayed as a result of remote work and other COVID-19 related
                                     circumstances, but we were ultimately able to collect all ESI successfully.
                                      ESI production is ongoing. Franklin-Burlington Plastics, Inc. (FBP) has collected and is continuing to collect
                                     potentially responsive ESI from the custodians and sources identified in its April 24, 2020 correspondence
                                     to OxyChem, among others. FBP is in the process of reviewing the ESI collected for responsiveness and
                                     privilege issues. FBP anticipates beginning rolling productions of ESI soon.

                                     Challenges include: FBP’s counsel’s firm is currently implementing a work from home policy to mitigate
Franklin-Burlington Plastics, Inc.
                                     the effects of COVID-19. The remote working environment has affected FBP’s counsel’s ability to
                                     coordinate effectively. In addition, FBP has experienced delays in accessing the sources of ESI it has
                                     identified because of stay-at-home orders and remote working policies. Further, due to a divestiture of a
                                     portion of FBP’s former parent company, some of the ESI related to FBP’s former operations is no longer
                                     in FBP’s possession, custody, or control. FBP continues to work with this third party to obtain any ESI it
                                     may have within its control related to FBP’s former operations.



                                                                Page 2 of 7
                                                                                                                                         16127709.2
             Case 2:18-cv-11273-MCA-LDW Document 1115-1 Filed 10/12/20 Page 3 of 7 PageID: 28143

                                           Small Parties Group ESI Status Report
                                                      October 14, 2020

Party Name                        Status Narrative, Including Challenges
                                  ESI production is ongoing. GE has completed its ESI collection and searches and is currently reviewing ESI
                                  for privilege and relevance.
General Electric Company
                                  Challenges include: Delays in ESI collection, including collection of information in onsite storage (office
                                  closed due to COVID-19).
                                  ESI production is ongoing. Additional review is being conducted of collected ESI for responsiveness and
                                  privilege.
Givaudan Fragrances Corporation
                                  Challenges include: Negotiation of relevant search terms and responsiveness issues.
                                  ESI has been reviewed by an outside vendor. Responsive documents are now being reviewed for privilege
                                  and responsiveness.
Goodrich Corporation
                                  Challenges include: COVID-19 delays and identifying file locations due to multiple corporate transactions.
                                  Hexcel Corporation’s ESI has been collected, searched, and processed. ESI is now being reviewed for
                                  responsiveness and privilege.
Hexcel Corporation
                                  Challenges include: ESI collection was delayed as a result of the large volumes of data that needed to be
                                  collected while all relevant employees/staff were working remotely, but collection was completed.
                                  Hoffmann-LaRoche has produced over 206,000 pages of responsive documents. Additionally at a meet
                                  and confer session June 2018, Roche advised that it maintains in offsite storage hard copy files possibly
                                  related to PVSC. No inquiry has followed. Hoffman LaRoche has objected to the ESI search as overly broad
                                  and unduly burdensome, but continues its search for ESI, undergoing an internal investigation to identify
                                  sources of ESI that may be stored as the Nutley Facility has closed. Any ESI identified will be produced on
Hoffmann-LaRoche Inc.
                                  a rolling basis.

                                  Challenges include: Because of closure of the Facility this is a complex and burdensome search that is
                                  made more challenging because of COVID-19 closures. ESI production, while electronic, nonetheless
                                  requires some physical retrieval, analysis, and searching of archived ESI.




                                                             Page 3 of 7
                                                                                                                                      16127709.2
             Case 2:18-cv-11273-MCA-LDW Document 1115-1 Filed 10/12/20 Page 4 of 7 PageID: 28144

                                            Small Parties Group ESI Status Report
                                                       October 14, 2020

Party Name                         Status Narrative, Including Challenges
                                   ESI production and review is ongoing.
Honeywell International Inc.
                                   Challenges include: Reviewing ESI for responsiveness and for duplication with documents already
                                   produced.
                                   ESI has been reviewed by a third party vendor and is currently being reviewed for privilege.

Kalama Specialty Chemicals, Inc.   Challenges include: COVID-19 delays and identifying file locations.


                                   ESI production is ongoing. L3Harris Technologies, Inc. is collecting files of identified relevant custodians.
                                   Once the ESI is collected, it will need to be reviewed and processed for production. It is unclear at this
L3Harris Technologies, Inc.
                                   stage whether search terms will need to be used.Challenges include: COVID-19 delays. ESI custodians are
                                   working with reduced staffing as well.
                                   ESI production is ongoing. Legacy Vulcan, LLC is identifying e-mail custodians (and the associated e-mail
                                   folders for those custodians) that may contain relevant ESI and providing the identified ESI to an ESI
                                   vendor for processing. Production is estimated to begin within one month and it is possible that
                                   completion will be achieved within one month as well.
Legacy Vulcan, LLC
                                   Challenges include: Legacy Vulcan LLC’s offices have been closed throughout the COVID-19 pandemic.
                                   While employees are working remotely, this has slowed ESI efforts. Among other things, Legacy Vulcan
                                   LLC's IT staff (whose support is necessary for the potentially relevant ESI identification process) has been
                                   consumed with IT support obligations associated with supporting a remote workforce.
                                   McKesson Corporation has collected its ESI and is conducting attorney review. McKesson Corporation
McKesson Corp.
                                   anticipates completing its ESI production in November.
                                   National-Standard LLC has almost completed its search and expects that it has little if any discoverable
                                   ESI. National-Standard LLC is checking with client representatives to confirm that there are no further
                                   potential sources of ESI.
National-Standard LLC
                                   Challenges include: The COVID-19 pandemic made it difficult to communicate with representatives.
                                   Further, the National-Standard Facility was closed and demolished thirty years ago. This Defendant was
                                   acquired by its current owners in 2000. Records pre-dating the acquisition were likely not conveyed to the
                                   current owners.


                                                             Page 4 of 7
                                                                                                                                      16127709.2
              Case 2:18-cv-11273-MCA-LDW Document 1115-1 Filed 10/12/20 Page 5 of 7 PageID: 28145

                                            Small Parties Group ESI Status Report
                                                       October 14, 2020

Party Name                         Status Narrative, Including Challenges
                                   ESI production is ongoing. ESI collection is almost complete and is being processed for review. As
                                   previously stated, Newell Brands Inc. faced some delay in the ability to collect ESI due to a conflict that
Newell Brands Inc.                 arose and required transitioning to a new ESI collection vendor. Additionally, Newell Brands Inc. is still
                                   working on collecting ESI from one third party custodian due to data collection challenge related to Covid
                                   19. ESI has been collected from all remaining identified custodians.
Nokia of America Corporation
Pabst Brewing Company              Review of ESI ongoing. Pabst Brewing Company continues to review ESI for privilege and responsiveness.
                                   Pitt-Consol’s ESI work is ongoing. Pitt-Consol has corresponded with OxyChem regarding ESI
                                   search terms and records custodians, and was able to collect some ESI from a limited number of
                                   client custodians and from the client’s site remediation consultant. The first-level review of ESI
                                   and QA/QC work on that review is ongoing. Pitt-Consol previously produced more than 100,000
                                   pages of discovery in addition to its prior Spill Act production, including many site investigation
Pitt-Consol Chemical Company       and remediation reports. Pitt-Consol also previously produced in electronic format extensive
                                   sampling data for its site. Pitt-Consol also expects to update its prior production of electronic
                                   sampling data from the site as data is developed, and to identify and produce any environmental
                                   investigation/remediation reports submitted to NJDEP that post-dated ESI collection.

                                   Challenges include: COVID-19 has slowed both the collection and review of documentation.

                                   ESI production is ongoing. PPG has collected its ESI and applied search terms. Relevance and privilege
PPG Industries, Inc.
                                   review of the ESI is currently ongoing.
PSE&G                              First level review is complete. Privilege review and pre-production processing are ongoing.
Purdue Pharma Technologies, Inc.
and Nappwood Land Corporation
                                   Data collection and validation are complete. Data processing and review for responsiveness and privilege
                                   are now ongoing.
Quala Systems, Inc.
                                   Challenges include: COVID-19 delays, contractual issues with data collection vendor, and third-party data
                                   storage vendor availability. These challenges have now been resolved
                                   Data collection and validation are complete. Data processing and review for responsiveness and privilege
Quality Carriers, Inc.             are now ongoing.


                                                             Page 5 of 7
                                                                                                                                    16127709.2
               Case 2:18-cv-11273-MCA-LDW Document 1115-1 Filed 10/12/20 Page 6 of 7 PageID: 28146

                                          Small Parties Group ESI Status Report
                                                     October 14, 2020

Party Name                       Status Narrative, Including Challenges
                                 Challenges include: COVID-19 delays, contractual issues with data collection vendor, and third-party data
                                 storage vendor availability. These challenges have now been resolved.
                                 RTC Properties had completed ESI collection and running of search terms. Counsel is continuing to review
RTC Properties Inc.
                                 the resulting documents for production, which is anticipated to occur during the next 30 days.
                                 Stanley Black & Decker, Inc.’s (“Stanley”) ESI production is substantially complete. Stanley was able to
                                 identify all ESI held by a limited number of company custodians and gather ESI from the company’s site
                                 remediation consultant. Stanley produced the consultant’s ESI and is preparing a privilege log for the
Stanley Black & Decker, Inc.
                                 consultant’s documents. On September 15, 2020, Stanley produced documents from the company
                                 custodian and is preparing a log for the privileged documents. Stanley explained its search process and
                                 collection and production of ESI to OxyChem in a letter dated March 10, 2020.
                                 ESI production is ongoing. Sun Chemical Corporation has worked with OxyChem to streamline the
Sun Chemical Corporation         proposed ESI search terms. Search terms were applied and there are approximately 1,145 documents to
                                 review. Document review prior to production is ongoing.
Textron Inc.                     ESI production is ongoing. Review for privilege and responsiveness is ongoing.
                                 No ESI except for materials in attorney files not subject to search or disclosure under Joint Discovery
The Hartz Mountain Corporation
                                 Protocol.
                                 The Newark Group, Inc. ESI has been collected and searched and production is ongoing; rolling
The Newark Group, Inc.           production of ESI began in September. The Newark Group, Inc. continues to review ESI for privilege and
                                 responsiveness purposes and anticipates making at least one additional production.
The Okonite Company
                                 ESI production is ongoing. The process is complete except for the review of emails for relevance.
The Sherwin-Williams Company
                                 Challenges include: Delays associated with COVID-19 and closure of corporate offices.
                                 The Sunoco Parties have reviewed responsive documents based upon targeted search terms. A second
The two Sunoco Parties
                                 review will begin shortly for potentially privileged and responsive documents prior to production.
                                 ViacomCBS Inc.'s ESI review and production is ongoing. ViacomCBS Inc. identified the relevant ESI
                                 custodians and locations for responsive ESI. The ESI custodians' files and the other locations for
ViacomCBS Inc. (f/k/a CBS        responsive ESI have been searched based on the SPG search terms list. ViacomCBS Inc. did not opt to
Corporation)                     modify or limit the SPG search term list in any way. The universe of potentially responsive ESI based on
                                 the search terms is currently being reviewed for responsiveness and privilege. ViacomCBS Inc. has made
                                 good progress and is approximately 2/3 of the way through its review. After a QA/QC review, ViacomCBS

                                                          Page 6 of 7
                                                                                                                                 16127709.2
             Case 2:18-cv-11273-MCA-LDW Document 1115-1 Filed 10/12/20 Page 7 of 7 PageID: 28147

                                        Small Parties Group ESI Status Report
                                                   October 14, 2020

Party Name                     Status Narrative, Including Challenges
                               Inc. should be in a position to make the first rolling production of ESI in the early Fall. ViacomCBS Inc. has
                               about 1/3 of the ESI left to review for its initial responsiveness and privilege review. After the initial
                               review is complete, ViacomCBS Inc. will perform a QA/QC review before it can begin productions of ESI.
                               Challenges include: The current COVID-19 conditions have meant that both in-house ViacomCBS Inc.
                               personnel and outside counsel are working remotely. This has caused the ESI gathering and review
                               process to move more slowly than it would if individuals were not working from home. A new document
                               review platform is being utilized for this document review, which has also caused some hurdles based on
                               working out IT-related issues.




                                                          Page 7 of 7
                                                                                                                                   16127709.2
